Exhibit 10.8
 
Credit Agreement
Dated as of
July 31, 2009
between
Diamond Management & Technology Consultants, Inc.
and
Harris N.A.
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section   Description   Page   Section 1. The Credits     1  
 
           
Section 1.1.
  Revolving Credit     1  
Section 1.2.
  Revolving Credit Loans     1  
Section 1.3.
  Letters of Credit     2  
Section 1.4.
  Manner and Disbursement of Loans     2  
 
            Section 2. Interest and Change In Circumstances     3  
 
           
Section 2.1.
  Interest Rate Options     3  
Section 2.2.
  Minimum Amounts     4  
Section 2.3.
  Computation of Interest     4  
Section 2.4.
  Manner of Rate Selection     4  
Section 2.5.
  Change of Law     4  
Section 2.6.
  Unavailability of Deposits or Inability to Ascertain, or Inadequacy of,
Adjusted LIBOR     5  
Section 2.7.
  Taxes and Increased Costs     5  
Section 2.8.
  Change in Capital Adequacy Requirements     6  
Section 2.9.
  Funding Indemnity     7  
Section 2.10.
  Lending Branch     7  
Section 2.11.
  Discretion of Bank as to Manner of Funding     7  
 
            Section 3. Fees, Prepayments, Terminations, and Applications     7  
 
           
Section 3.1.
  Fees     7  
Section 3.2.
  Voluntary Prepayments     8  
Section 3.3.
  Reserved     8  
Section 3.4.
  Terminations     8  
Section 3.5.
  Place and Application of Payments     8  
Section 3.6.
  Notations     9  
 
            Section 4. Collateral and Guaranties     9  
 
           
Section 4.1.
  Collateral     9  
Section 4.2.
  Guaranties     9  
Section 4.3.
  Further Assurances     10  
 
            Section 5. Definitions; Interpretation     10  
 
           
Section 5.1.
  Definitions     10  
Section 5.2.
  Interpretation     17  
 
            Section 6. Representations and Warranties     17  
 
           
Section 6.1.
  Organization and Qualification     18  

 



--------------------------------------------------------------------------------



 



              Section   Description   Page  
Section 6.2.
  Subsidiaries     18  
Section 6.3.
  Authority and Validity of Obligations     18  
Section 6.4.
  Use of Proceeds; Margin Stock     19  
Section 6.5.
  Financial Reports     19  
Section 6.6.
  No Material Adverse Change     19  
Section 6.7.
  Full Disclosure     19  
Section 6.8.
  Trademarks, Franchises and Licenses     19  
Section 6.9.
  Governmental Authority and Licensing     20  
Section 6.10.
  Good Title     20  
Section 6.11.
  Litigation and Other Controversies     20  
Section 6.12.
  Taxes     20  
Section 6.13.
  Approvals     20  
Section 6.14.
  Affiliate Transactions     20  
Section 6.15.
  Investment Company     21  
Section 6.16.
  ERISA     21  
Section 6.17.
  Compliance with Laws     21  
Section 6.18.
  Other Agreements     21  
Section 6.19.
  Solvency.     21  
Section 6.20.
  Compliance with OFAC Sanctions Programs     21  
Section 6.21.
  No Default     22  
 
            Section 7. Conditions Precedent     22  
 
           
Section 7.1.
  All Advances     22  
Section 7.2.
  Initial Advance     22  
 
            Section 8. Covenants     24  
Section 8.1.
  Maintenance of Business     24  
Section 8.2.
  Maintenance of Properties     24  
Section 8.3.
  Taxes and Assessments     24  
Section 8.4.
  Insurance     24  
Section 8.5.
  Financial Reports     25  
Section 8.6.
  Inspection     26  
Section 8.7.
  Borrowings and Guaranties     26  
Section 8.8.
  Liens     27  
Section 8.9.
  Investments, Acquisitions, Loans and Advances     28  
Section 8.10.
  Mergers, Consolidations and Sales     29  
Section 8.11.
  Maintenance of Subsidiaries     30  
Section 8.12.
  Dividends and Certain Other Restricted Payments     30  
Section 8.13.
  ERISA     30  
Section 8.14.
  Compliance with Laws     31  
Section 8.15.
  Burdensome Contracts With Affiliates     31  
Section 8.16.
  No Changes in Fiscal Year     31  
Section 8.17.
  Change in the Nature of Business     31  
Section 8.18.
  Use of Proceeds     31  
Section 8.19.
  Compliance with OFAC Sanctions Programs     31  

-ii-



--------------------------------------------------------------------------------



 



              Section   Description   Page  
Section 8.20.
  Deposit Accounts     32  
Section 8.21.
  Minimum Net Worth     32  
Section 8.22.
  Interest Coverage Ratio     32  
Section 8.23.
  Post-Closing Covenant     32  
 
            Section 9. Events of Default and Remedies     32  
 
           
Section 9.1.
  Events of Default     32  
Section 9.2.
  Non-Bankruptcy Defaults     34  
Section 9.3.
  Bankruptcy Defaults     34  
Section 9.4.
  Collateral for Undrawn Letters of Credit     35  
 
            Section 10. Miscellaneous     35  
 
           
Section 10.1.
  Non-Business Days     35  
Section 10.2.
  No Waiver, Cumulative Remedies     35  
Section 10.3.
  Amendments, Etc     35  
Section 10.4.
  Costs and Expenses; Indemnification     35  
Section 10.5.
  Documentary Taxes     36  
Section 10.6.
  Survival of Representations     36  
Section 10.7.
  Survival of Indemnities     36  
Section 10.8.
  Notices     36  
Section 10.9.
  Construction     37  
Section 10.10.
  Headings     37  
Section 10.11.
  Severability of Provisions     37  
Section 10.12.
  Counterparts     37  
Section 10.13.
  Binding Nature, Governing Law, Etc     38  
Section 10.14.
  Submission to Jurisdiction; Waiver of Jury Trial     38  
Section 10.15.
  USA Patriot Act     38  
 
           
Signature
        S-1  

         
Exhibit A
  —   Revolving Note
Exhibit B
  —   Compliance Certificate
Schedule 5.1
  —   Excluded Accounts
Schedule 6.2
  —   Subsidiaries

-iii-



--------------------------------------------------------------------------------



 



Credit Agreement
     This Credit Agreement is entered into as of July 31, 2009 by and between
Diamond Management & Technology Consultants, Inc., a Delaware corporation (the
“Borrower”) and Harris N.A., a national banking association (the “Bank”). All
capitalized terms used herein without definition shall have the same meanings
herein as such terms are defined in Section 5.1 hereof.
Preliminary Statement
     The Borrower has requested, and the Bank has agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.
     Now, Therefore, in consideration of the mutual agreements contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
Section 1. The Credits.
     Section 1.1. Revolving Credit. Subject to the terms and conditions hereof,
the Bank agrees to extend a revolving credit (the “Revolving Credit”) to the
Borrower which may be availed of by the Borrower from time to time during the
period from and including the date hereof to but not including the Termination
Date, at which time the commitment of the Bank to extend credit under the
Revolving Credit shall expire. The Revolving Credit may be utilized by the
Borrower in the form of Loans and Letters of Credit, all as more fully
hereinafter set forth, provided that the aggregate principal amount of Loans and
Letters of Credit outstanding at any one time shall not exceed $12,500,000 (the
“Commitment”, as such amount may be reduced pursuant to the terms hereof).
During the period from and including the date hereof to but not including the
Termination Date, the Borrower may use the Commitment by borrowing, repaying,
and reborrowing Loans in whole or in part and/or by having the Bank issue
Letters of Credit, having such Letters of Credit expire or otherwise terminate
without having been drawn upon or, if drawn upon, reimbursing the Bank for each
such drawing, and having the Bank issue new Letters of Credit, all in accordance
with the terms and conditions of this Agreement.
     Section 1.2. Revolving Credit Loans. Subject to the terms and conditions
hereof, the Revolving Credit may be availed of by the Borrower in the form of
loans (individually a “Loan” and collectively the “Loans”). Each Loan shall be
in a minimum amount of $100,000; provided, however, that any LIBOR Portion of
the Loans shall be in such greater amount as is required by Section 2 hereof.
The Loans shall be made against and evidenced by a single promissory note of the
Borrower in the form (with appropriate insertions) attached hereto as Exhibit A
(the “Note”). The Note shall be dated the date of issuance thereof and be
expressed to bear interest as set forth in Section 2 hereof. The Note, and all
Loans evidenced thereby, shall mature and become due and payable in full on the
Termination Date. Without regard to the principal amount of the Note stated on
its face, the actual principal amount at any time outstanding and owing by the

 



--------------------------------------------------------------------------------



 



Borrower on account of the Note shall be the sum of all Loans made hereunder
less all payments of principal actually received by the Bank.
     Section 1.3. Letters of Credit.
     (a) General Terms. Subject to the terms and conditions hereof, the
Revolving Credit may be availed of by the Borrower in the form of standby
letters of credit issued by the Bank for the account of the Borrower
(individually a “Letter of Credit” and collectively the “Letters of Credit”),
provided that the aggregate amount of Letters of Credit issued and outstanding
hereunder shall not at any one time exceed $2,500,000. For purposes of this
Agreement, a Letter of Credit shall be deemed outstanding as of any time in an
amount equal to the maximum amount which could be drawn thereunder under any
circumstances and over any period of time plus any unreimbursed drawings then
outstanding with respect thereto. If and to the extent any Letter of Credit
expires or otherwise terminates without having been drawn upon, the availability
under the Commitment shall to such extent be reinstated.
     (b) Term. Each Letter of Credit issued hereunder shall expire not later
than the earlier of (i) 12 months from the date of issuance (or be cancelable
not later than 12 months from the date of issuance and each renewal) or (ii) the
Termination Date.
     (c) General Characteristics. Each Letter of Credit issued hereunder shall
be payable in U.S. Dollars, conform to the general requirements of the Bank for
the issuance of a standby letter of credit as to form and substance, and be a
letter of credit which the Bank may lawfully issue.
     (d) Applications. At the time the Borrower requests a Letter of Credit to
be issued (or prior to the first issuance of a Letter of Credit in the case of a
continuing application), the Borrower shall execute and deliver to the Bank an
application for such Letter of Credit in the form then customarily prescribed by
the Bank (individually an “Application” and collectively the “Applications”).
Subject to the other provisions of this subsection, the obligation of the
Borrower to reimburse the Bank for drawings under a Letter of Credit shall be
governed by the Application for such Letter of Credit. Anything contained in the
Applications to the contrary notwithstanding, (i) in the event the Bank is not
reimbursed by the Borrower for the amount the Bank pays on any drawing made
under a Letter of Credit issued hereunder by 11:00 a.m. (Chicago time) on the
date when such drawing is paid, the obligation of the Borrower to reimburse the
Bank for the amount of such drawing shall bear interest (which the Borrower
hereby promises to pay on demand) from and after the date the drawing is paid by
the Bank until repayment in full thereof at the fluctuating rate per annum
determined by adding 2.0% to the sum of Base Rate as from time to time in effect
plus the Applicable Margin (computed on the basis of a year of 360 days for the
actual number of days elapsed), (ii) the Borrower shall pay fees in connection
with each Letter of Credit as set forth in Section 3 hereof, (iii) prior to the
occurrence of a Default or an Event of Default, the Bank will not call for the
funding of a Letter of Credit by the Borrower prior to being presented with a
drawing thereunder.
     Section 1.4. Manner and Disbursement of Loans. The Borrower shall give
written or telephonic notice to the Bank (which notice shall be irrevocable once
given and, if given by telephone, shall be promptly confirmed in writing) by no
later than 11:00 a.m. (Chicago time) on

-2-



--------------------------------------------------------------------------------



 



the date the Borrower requests the Bank to make a Loan hereunder. Each such
notice shall specify the date of the Loan requested (which must be a Business
Day) and the amount of such Loan. Each Loan shall initially constitute part of
the Base Rate Portion except to the extent the Borrower has otherwise timely
elected that such Loan, or any part thereof, constitute part of a LIBOR Portion
as provided in Section 2 hereof. The Borrower agrees that the Bank may rely upon
any written or telephonic notice given by any person the Bank in good faith
believes is an Authorized Representative without the necessity of independent
investigation and, in the event any telephonic notice conflicts with the written
confirmation, such telephonic notice shall govern if the Bank has acted in
reliance thereon. Subject to the provisions of Section 7 hereof, the proceeds of
each Loan shall be made available to the Borrower at the principal office of the
Bank in Chicago, Illinois, in immediately available funds, in the case of the
initial Loans made hereunder, in accordance with the terms of the written
disbursement instructions of the Borrower and, in the case of each subsequent
Loan, by deposit to the Borrower’s primary operating account maintained with the
Bank or as otherwise agreed upon by the Borrower and the Bank.
Section 2. Interest and Change In Circumstances.
     Section 2.1. Interest Rate Options. (a) Generally. The outstanding
principal balance of the Loans (all of the indebtedness evidenced by the Note
bearing interest at the same rate for the same period of time being hereinafter
referred to as a “Portion”) shall bear interest with reference to the Base Rate
(the “Base Rate Portion”) or, at the option of the Borrower and subject to the
terms and conditions hereof, with reference to an Adjusted LIBOR (“LIBOR
Portions”). All of the indebtedness evidenced by the Note which bears interest
with reference to a particular Adjusted LIBOR for a particular Interest Period
shall constitute a single LIBOR Portion and all of the indebtedness evidenced by
the Note which is not part of a LIBOR Portion shall constitute a single Base
Rate Portion. There shall not be more than five (5) LIBOR Portions applicable to
the Note outstanding at any one time. Anything contained herein to the contrary
notwithstanding, the obligation of the Bank to create, continue or effect by
conversion any LIBOR Portion shall be conditioned upon the fact that at the time
no Default or Event of Default shall have occurred and be continuing. The
Borrower hereby promises to pay interest on each Portion of the Note at the
rates and times specified in this Section 2.
     (b) Base Rate Portion. The Base Rate Portion shall bear interest at the
rate per annum equal to the Base Rate as in effect from time to time plus the
Applicable Margin, provided that if the Base Rate Portion or any part thereof is
not paid when due (whether by lapse of time, acceleration, or otherwise), or at
the election of the Bank during the existence of any other Event of Default,
such Portion shall bear interest, whether before or after judgment until payment
in full thereof, at the rate per annum determined by adding 2.0% to the interest
rate which would otherwise be applicable thereto from time to time. Interest on
the Base Rate Portion shall be payable monthly in arrears on the last day of
each month in each year (commencing on the first such date occurring after the
date hereof) and at maturity of the Note, and interest after maturity (whether
by lapse of time, acceleration, or otherwise) shall be due and payable upon
demand. Any change in the interest rate on the Base Rate Portion resulting from
a change in the Base Rate shall be effective on the date of the relevant change
in the Base Rate.

-3-



--------------------------------------------------------------------------------



 



     (c) LIBOR Portions. Each LIBOR Portion shall bear interest for each
Interest Period selected therefor at a rate per annum equal to the Adjusted
LIBOR for such Interest Period plus the Applicable Margin, provided that if any
LIBOR Portion is not paid when due (whether by lapse of time, acceleration, or
otherwise), or at the election of the Bank during the existence of any other
Event of Default, such Portion shall bear interest, whether before or after
judgment until payment in full thereof, through the end of the Interest Period
then applicable thereto at the rate per annum determined by adding 2.0% to the
interest rate which would otherwise be applicable thereto, and effective at the
end of such Interest Period such LIBOR Portion shall automatically be converted
into and added to the Base Rate Portion and shall thereafter bear interest at
the interest rate applicable to the Base Rate Portion after default. Interest on
each LIBOR Portion shall be due and payable on the last day of each Interest
Period applicable thereto and, with respect to any Interest Period applicable to
a LIBOR Portion in excess of 3 months, on the date occurring every 3 months
after the date such Interest Period began and at the end of such Interest
Period, and interest after maturity (whether by lapse of time, acceleration, or
otherwise) shall be due and payable upon demand. The Borrower shall notify the
Bank on or before 11:00 a.m. (Chicago time) on the third Business Day preceding
the end of an Interest Period applicable to a LIBOR Portion whether such LIBOR
Portion is to continue as a LIBOR Portion, in which event the Borrower shall
notify the Bank of the new Interest Period selected therefor; and in the event
the Borrower shall fail to so notify the Bank, such LIBOR Portion shall
automatically be converted into and added to the Base Rate Portion as of and on
the last day of such Interest Period.
     Section 2.2. Minimum Amounts. Each LIBOR Portion shall be in an amount
equal to $500,000 or such greater amount which is an integral multiple of
$100,000.
     Section 2.3. Computation of Interest. All interest on the Note shall be
computed on the basis of a year of 360 days for the actual number of days
elapsed.
     Section 2.4. Manner of Rate Selection. The Borrower shall notify the Bank
by 11:00 a.m. (Chicago time) at least 3 Business Days prior to the date upon
which the Borrower requests that any LIBOR Portion be created or that any part
of the Base Rate Portion be converted into a LIBOR Portion (each such notice to
specify in each instance the amount thereof and the Interest Period selected
therefor). If any request is made to convert a LIBOR Portion into another type
of Portion available hereunder, such conversion shall only be made so as to
become effective as of the last day of the Interest Period applicable thereto.
All requests for the creation, continuance, and conversion of Portions under
this Agreement shall be irrevocable. Such requests may be written or oral and
the Bank is hereby authorized to honor telephonic requests for creations,
continuances, and conversions received by it from any person the Bank in good
faith believes to be an Authorized Representative without the necessity of
independent investigation, the Borrower hereby indemnifying the Bank from any
liability or loss ensuing from so acting.
     Section 2.5. Change of Law. Notwithstanding any other provisions of this
Agreement or the Note, if at any time the Bank shall determine that any change
in applicable laws, treaties, or regulations, or in the interpretation thereof,
makes it unlawful for the Bank to create or continue to maintain any LIBOR
Portion, it shall promptly so notify the Borrower and the obligation of the Bank
to create, continue, or maintain any such LIBOR Portion under this Agreement
shall be

-4-



--------------------------------------------------------------------------------



 



suspended until it is no longer unlawful for the Bank to create, continue, or
maintain such LIBOR Portion. If the continued maintenance of any such LIBOR
Portion is unlawful, the Borrower shall prepay on demand to the Bank the
outstanding principal amount of the affected LIBOR Portion together with all
interest accrued thereon and all other amounts payable to the Bank with respect
thereto under this Agreement; provided, however, the Borrower may elect to
convert the principal amount of the affected Portion into another type of
Portion available hereunder, subject to the terms and conditions of this
Agreement (including, without limitation, Section 2.9 hereof).
     Section 2.6. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, Adjusted LIBOR. Notwithstanding any other provision of this
Agreement or the Note, if the Bank shall determine prior to the commencement of
any Interest Period that deposits in the amount of any LIBOR Portion scheduled
to be outstanding during such Interest Period are not readily available to the
Bank in the relevant market or, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining
Adjusted LIBOR or that LIBOR as determined hereby will not adequately and fairly
reflect the cost to the Bank of funding any LIBOR Portion for such Interest
Period or that the making or funding of LIBOR Portions has become impracticable,
then the Bank shall promptly give notice thereof to the Borrower and the
obligations of the Bank to create, continue, or effect by conversion any such
LIBOR Portion in such amount and for such Interest Period shall be suspended
until deposits in such amount and for the Interest Period selected by the
Borrower shall again be readily available in the relevant market and adequate
and reasonable means exist for ascertaining Adjusted LIBOR.
     Section 2.7. Taxes and Increased Costs. With respect to any LIBOR Portion,
if the Bank shall determine that any change in any applicable law, treaty,
regulation, or guideline (including, without limitation, Regulation D of the
Board of Governors of the Federal Reserve System), or any new law, treaty,
regulation, or guideline, or any interpretation of any of the foregoing, by any
governmental authority charged with the administration thereof or any central
bank or other fiscal, monetary, or other authority having jurisdiction over the
Bank or its lending branch or the LIBOR Portions contemplated by this Agreement
(whether or not having the force of law), shall:
     (i) impose, increase, or deem applicable any reserve, special deposit, or
similar requirement against assets held by, or deposits in or for the account
of, or loans by, or any other acquisition of funds or disbursements by, the Bank
which is not in any instance already accounted for in computing the interest
rate applicable to such LIBOR Portion;
     (ii) subject the Bank, any LIBOR Portion or the Note to the extent it
evidences a LIBOR Portion to any tax (including, without limitation, any United
States interest equalization tax or similar tax however named applicable to the
acquisition or holding of debt obligations and any interest or penalties with
respect thereto), duty, charge, stamp tax, fee, deduction, or withholding in
respect of this Agreement, any LIBOR Portion or the Note to the extent it
evidences a LIBOR Portion, except such taxes as may be measured by the overall
net income or gross receipts of the Bank or its lending

-5-



--------------------------------------------------------------------------------



 



branches and imposed by the jurisdiction, or any political subdivision or taxing
authority thereof, in which the Bank’s principal executive office or its lending
branch is located;
     (iii) change the basis of taxation of payments of principal and interest
due from the Borrower to the Bank hereunder or under the Note to the extent it
evidences any LIBOR Portion (other than by a change in taxation of the overall
net income or gross receipts of the Bank); or
     (iv) impose on the Bank any penalty with respect to the foregoing or any
other condition regarding this Agreement, any LIBOR Portion, or its
disbursement, or the Note to the extent it evidences any LIBOR Portion;
and the Bank shall determine that the result of any of the foregoing is to
increase the cost (whether by incurring a cost or adding to a cost) to the Bank
of creating or maintaining any LIBOR Portion hereunder or to reduce the amount
of principal or interest received or receivable by the Bank (without benefit of,
or credit for, any prorations, exemption, credits, or other offsets available
under any such laws, treaties, regulations, guidelines, or interpretations
thereof), then the Borrower shall pay on demand to the Bank from time to time as
specified by the Bank such additional amounts as the Bank shall reasonably
determine are sufficient to compensate and indemnify it for such increased cost
or reduced amount. If the Bank makes such a claim for compensation, it shall
provide to the Borrower a certificate setting forth the computation of the
increased cost or reduced amount as a result of any event mentioned herein in
reasonable detail and such certificate shall be conclusive if reasonably
determined.
     Section 2.8. Change in Capital Adequacy Requirements. If the Bank shall
determine that the adoption after the date hereof of any applicable law, rule,
or regulation regarding capital adequacy, or any change in any existing law,
rule, or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank, or comparable agency
charged with the interpretation or administration thereof, or compliance by the
Bank (or any of its branches) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on the Bank’s capital as a consequence of its obligations hereunder or
for the credit which is the subject matter hereof to a level below that which
the Bank could have achieved but for such adoption, change, or compliance
(taking into consideration the Bank’s policies with respect to liquidity and
capital adequacy) by an amount deemed by the Bank to be material, then from time
to time, within 15 days after demand by the Bank, the Borrower shall pay to the
Bank such additional amount or amounts reasonably determined by the Bank as will
compensate the Bank for such reduction.

-6-



--------------------------------------------------------------------------------



 



     Section 2.9. Funding Indemnity. In the event the Bank shall incur any loss,
cost, or expense (including, without limitation, any loss, cost, or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired or contracted to be acquired by the Bank to fund or maintain any LIBOR
Portion or the relending or reinvesting of such deposits or other funds or
amounts paid or prepaid to the Bank) as a result of:
     (i) any payment of a LIBOR Portion on a date other than the last day of the
then applicable Interest Period for any reason, whether before or after default,
and whether or not such payment is required by any provision of this Agreement;
or
     (ii) any failure by the Borrower to create, borrow, continue, or effect by
conversion a LIBOR Portion on the date specified in a notice given pursuant to
this Agreement;
then upon the demand of the Bank, the Borrower shall pay to the Bank such amount
as will reimburse the Bank for such loss, cost, or expense. If the Bank requests
such a reimbursement, it shall provide to the Borrower a certificate setting
forth the computation of the loss, cost, or expense giving rise to the request
for reimbursement in reasonable detail and such certificate shall be conclusive
if reasonably determined.
     Section 2.10. Lending Branch. The Bank may, at its option, elect to make,
fund or maintain Portions of the Loans hereunder at such of its branches or
offices as the Bank may from time to time elect. To the extent reasonably
possible, the Bank shall designate an alternate branch or funding office with
respect to the LIBOR Portions to reduce any liability of the Borrower to the
Bank under Section 2.7 hereof or to avoid the unavailability of an interest rate
option under Section 2.6 hereof, so long as such designation is not otherwise
disadvantageous to the Bank.
     Section 2.11. Discretion of Bank as to Manner of Funding. Notwithstanding
any provision of this Agreement to the contrary, the Bank shall be entitled to
fund and maintain its funding of all or any part of the Note in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder (including, without limitation, determinations
under Sections 2.6, 2.7, and 2.9 hereof) shall be made as if the Bank had
actually funded and maintained each LIBOR Portion during each Interest Period
applicable thereto through the purchase of deposits in the relevant market in
the amount of such LIBOR Portion, having a maturity corresponding to such
Interest Period, and bearing an interest rate equal to the LIBOR for such
Interest Period.
Section 3. Fees, Prepayments, Terminations, and Applications.
     Section 3.1. Fees.
          (a) Commitment Fee. For the period from and including the date hereof
to but not including the Termination Date, the Borrower shall pay to the Bank a
commitment fee at the rate of 0.25% per annum (computed on the basis of a year
of 360 days for the actual number of days elapsed) on the average daily unused
portion of the Commitment. Such commitment fee shall be

-7-



--------------------------------------------------------------------------------



 



payable quarterly in arrears on the last day of each March, June, September and
December in each year (commencing on the first such date occurring after the
date hereof) and on the Termination Date.
          (b) Letter of Credit Fees. On the last day of each March, June,
September and December of each year (commencing on the first such date occurring
after the date hereof) to and including, and on, the Termination Date, the
Borrower shall pay to the Bank a letter of credit fee at the rate per annum
equal to the Applicable Margin per annum (computed on the basis of a year of
360 days for the actual number of days elapsed) on the daily average face amount
of Letters of Credit outstanding during the preceding calendar quarter; provided
that, at the election of the Bank during the existence of any Event of Default,
such letter of credit fee shall be increased by adding 2.0% per annum to the
letter of credit fee otherwise applicable thereto. In addition to the letter of
credit fee called for above, the Borrower further agrees to pay to the Bank such
issuing, processing, and transaction fees and charges as the Bank from time to
time customarily imposes in connection with any issuance, amendment,
cancellation, negotiation, and/or payment of letters of credit and drafts drawn
thereunder.
     Section 3.2. Voluntary Prepayments. The Borrower shall have the privilege
of prepaying the Loans in whole or in part (but, if in part, then (i) if such
Loan or Loans constitutes part of the Base Rate Portion, in an amount not less
than $100,000, (ii) if such Loan or Loans constitutes part of a LIBOR Portion,
in an amount not less than $100,000, and (iii) in each case, in an amount such
that the minimum amount required for a Loan pursuant to Sections 1.2 and 2.2
hereof remain outstanding) at any time upon prior notice to the Bank (such
notice if received subsequent to 11:00 a.m. (Chicago time) on a given day to be
treated as though received at the opening of business on the next Business Day)
by paying to the Bank the principal amount to be prepaid and (i) if such a
prepayment prepays the Note in full and is accompanied by the termination of the
Commitment in whole, accrued interest thereon to the date of prepayment, and
(ii) in the case of any prepayment of a LIBOR Portion of the Loans, accrued
interest thereon to the date of prepayment plus any amounts due the Bank under
Section 2.9 hereof.
     Section 3.3. Reserved.
     Section 3.4. Terminations. The Borrower shall have the right, at any time
and from time to time, upon 3 Business Days prior notice to the Bank, to
terminate without premium or penalty and in whole or in part (but if in part,
then in an amount not less than $1,000,000) the Commitment, provided that the
Commitment may not be reduced to an amount less than the aggregate principal
amount of the Loans and Letters of Credit then outstanding. Any termination of
the Commitment pursuant to this Section may not be reinstated.
     Section 3.5. Place and Application of Payments. All payments of principal,
interest, fees, and all other Obligations payable under the Loan Documents shall
be made to the Bank at its office at 111 West Monroe Street, Chicago, Illinois
(or at such other place as the Bank may specify) no later than 1:00 p.m.
(Chicago time) on the date any such payment is due and payable. Payments
received by the Bank after 1:00 p.m. (Chicago time) shall be deemed received as
of the opening of business on the next Business Day. All such payments shall be
made in lawful money of the United States of America, in immediately available
funds at the place of payment,

-8-



--------------------------------------------------------------------------------



 



without set-off or counterclaim and without reduction for, and free from, any
and all present or future taxes, levies, imposts, duties, fees, charges,
deductions, withholdings, restrictions, and conditions of any nature imposed by
any government or any political subdivision or taxing authority thereof (but
excluding any taxes imposed on or measured by the net income of the Bank).
Unless the Borrower otherwise directs, principal payments shall be applied first
to the Base Rate Portion until payment in full thereof, with any balance applied
to the LIBOR Portions in the order in which their Interest Periods expire. The
Borrower hereby irrevocably authorizes the Bank to (a) charge from time to time
any of the Borrower’s deposit accounts with the Bank and/or (b) make Loans from
time to time hereunder (and any such Loan may be made by the Bank hereunder
without regard to the provisions of Section 7 hereof), in each case for payment
of any Obligation then due and payable (whether such Obligation is for interest
then due on a Loan, reimbursement under an Application, or otherwise); provided
that the Bank shall not be under any obligation to charge any such deposit
account or make any such Loan under this Section, and the Bank shall incur no
liability to the Borrower or any other Person for its failure to do so.
     Section 3.6. Notations. All Loans made against the Note, the status of all
amounts evidenced by the Note as constituting part of the Base Rate Portion or a
LIBOR Portion, and, in the case of any LIBOR Portion, the rates of interest and
Interest Periods applicable to such Portions shall be recorded by the Bank on
its books and records or, at its option in any instance, endorsed on a schedule
to the Note and the unpaid principal balance and status, rates and Interest
Periods so recorded or endorsed by the Bank shall be prima facie evidence in any
court or other proceeding brought to enforce the Note of the principal amount
remaining unpaid thereon, the status of the Loans evidenced thereby and the
interest rates and Interest Periods applicable thereto; provided that the
failure of the Bank to record any of the foregoing shall not limit or otherwise
affect the obligation of the Borrower to repay the principal amount of the Note
together with accrued interest thereon.
Section 4. Collateral and Guaranties.
     Section 4.1. Collateral. The Obligations shall be secured by valid,
perfected, and enforceable Liens on all right, title, and interest of the
Borrower and each Domestic Subsidiary in all personal property, fixtures, and
real estate, whether now owned or hereafter acquired or arising, and all
proceeds thereof; provided, however, that (a) Liens on the voting stock of any
Foreign Subsidiary shall be limited to 65% of the total voting stock of such
Foreign Subsidiary, (b) so long as no Default or Event of Default exists, Liens
need not be perfected on the Excluded Accounts and (c) so long as no Default or
Event of Default exists, Liens need not be perfected on petty cash or special
purpose accounts so long as the aggregate amount on deposit in such accounts
does not at any time exceed $50,000. The Borrower acknowledges and agrees that
the Liens on the Collateral shall be valid and perfected first priority Liens
(subject to Liens permitted by this Agreement), in each case pursuant to one or
more Collateral Documents in form and substance satisfactory to the Bank.
     Section 4.2. Guaranties. The payment and performance of the Obligations
shall at all times be guaranteed by each direct and indirect Domestic Subsidiary
of the Borrower pursuant to one or more guaranty agreements in form and
substance acceptable to the Bank, as the same may

-9-



--------------------------------------------------------------------------------



 



be amended, modified, or supplemented from time to time (individually a
“Guaranty” and collectively the “Guaranties”).
     Section 4.3. Further Assurances. The Borrower agrees that it shall, and
shall cause each Subsidiary to, execute and deliver such documents and do such
acts and things as the Bank may from time to time request in order to provide
for or perfect or protect the Bank’s Lien on the Collateral.
Section 5. Definitions; Interpretation.
     Section 5.1. Definitions. The following terms when used herein shall have
the following meanings:
     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the capital
stock, partnership interests, membership interests or equity of any Person
(other than a Person that is a Subsidiary), or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is a Subsidiary) provided that the
Borrower or the Subsidiary is the surviving entity.
     “Adjusted LIBOR” means a rate per annum determined by the Bank in
accordance with the following formula:

         
Adjusted LIBOR =
  LIBOR
 
100%-Reserve Percentage    

“Reserve Percentage” means the maximum reserve percentage, expressed as a
decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the relevant Portions of the Loans shall be deemed
to be “eurocurrency liabilities” as defined in Regulation D without benefit or
credit for any prorations, exemptions or offsets under Regulation D. The Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any such reserve percentage. “LIBOR” means, for each Interest
Period, (a) the LIBOR Index Rate for such Interest Period, if such rate is
available, and (b) if the LIBOR Index Rate cannot be determined, the arithmetic
average of the rates of interest per annum (rounded upward, if necessary, to the
nearest 1/100th of 1%) at which deposits in U.S. Dollars in immediately
available funds are offered to the Bank at 11:00 a.m. (London, England time) 2
Business Days before the beginning of such Interest Period by 3 or more major
banks in the interbank eurodollar market selected by the Bank for a period equal
to such Interest Period and in an amount equal or comparable to the applicable
LIBOR Portion scheduled to be outstanding from the Bank during such Interest
Period. “LIBOR Index Rate” means, for any Interest Period, the rate per annum
(rounded upwards, if necessary, to the next higher one hundred-thousandth of

-10-



--------------------------------------------------------------------------------



 



a percentage point) for deposits in U.S. Dollars for a period equal to such
Interest Period, which appears on the LIBOR01 Page as of 11:00 a.m. (London,
England time) on the day 2 Business Days before the commencement of such
Interest Period. “LIBOR01 Page” means the display designated as “LIBOR01 Page”
on the Reuters Service (or such other page as may replace the LIBOR01 Page on
that service or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for U.S. Dollar deposits). Each
determination of LIBOR made by the Bank shall be conclusive and binding absent
manifest error.
     “Affiliate” means any Person directly or indirectly controlling or
controlled by, or under direct or indirect common control with, another Person.
A Person shall be deemed to control another Person for purposes of this
definition if such Person possesses, directly or indirectly, the power to
direct, or cause the direction of, the management and policies of the other
Person, whether through the ownership of voting securities, common directors,
trustees or officers, by contract or otherwise; provided that, in any event for
purposes of this definition, any Person that owns, directly or indirectly, 5% or
more of the securities having the ordinary voting power for the election of
directors or governing body of a corporation or 5% or more of the partnership or
other ownership interests of any other Person (other than as a limited partner
of such other Person) will be deemed to control such corporation or other
Person.
     “Agreement” means this Credit Agreement, as the same may be amended,
modified, or restated from time to time in accordance with the terms hereof.
     “Applicable Margin” means (a) 0.00% per annum with respect to Letter of
Credit reimbursement obligations, (b) 0.00% per annum with respect to the Base
Rate Portion, (c) 1.25% per annum with respect to any LIBOR Portion and the
letter of credit fee.
     “Application” is defined in Section 1.3 hereof.
     “Authorized Representative” means those persons shown on the list of
officers provided by the Borrower pursuant to Section 7.2 hereof or on any
update of any such list provided by the Borrower to the Bank, or any further or
different officer of the Borrower so named by any Authorized Representative of
the Borrower in a written notice to the Bank.
     “Bank” is defined in the introductory paragraph hereof.
     “Base Rate” means, for any day, the rate per annum equal to the greatest
of: (a) the rate of interest announced or otherwise established by the Bank from
time to time as its prime commercial rate as in effect on such day, with any
change in the Base Rate resulting from a change in said prime commercial rate to
be effective as of the date of the relevant change in said prime commercial rate
(it being acknowledged and agreed that such rate may not be the Bank’s best or
lowest rate), (b) the sum of (i) the rate determined by the Bank to be the
average (rounded upward, if necessary, to the next higher 1/100 of 1%) of the
rates per annum quoted to the Bank at approximately 10:00 a.m. (Chicago time)
(or as soon thereafter as is practicable) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) by two or more Federal
funds brokers selected by the Bank for sale to the Bank at face value of Federal

-11-



--------------------------------------------------------------------------------



 



funds in the secondary market in an amount equal or comparable to the principal
amount for which such rate is being determined, plus (ii) 1/2 of 1%, and (c) the
LIBOR Quoted Rate for such day plus 1.00%. As used herein, the term “LIBOR
Quoted Rate” means, for any day, the rate per annum equal to the quotient of
(i) the rate per annum (rounded upwards, if necessary, to the next higher one
hundred-thousandth of a percentage point) for deposits in U.S. Dollars for a
one-month interest period which appears on the LIBOR01 Page as of 11:00 a.m.
(London, England time) on such day (or, if such day is not a Business Day, on
the immediately preceding Business Day) divided by (ii) one (1) minus the
Reserve Percentage.
     “Base Rate Portion” is defined in Section 2.1(a) hereof.
     “Borrower” is defined in the introductory paragraph hereof.
     “Business Day” means any day other than a Saturday or Sunday on which the
Bank is not authorized or required to close in Chicago, Illinois and, when used
with respect to LIBOR Portions, a day on which the Bank is also dealing in
United States Dollar deposits in London, England, and Nassau, Bahamas.
     “Capital Lease” means any lease of Property which in accordance with GAAP
is required to be capitalized on the balance sheet of the lessee.
     “Capitalized Lease Obligation” means the amount of the liability shown on
the balance sheet of any Person in respect of a Capital Lease determined in
accordance with GAAP.
     “Change of Control” means any of (a) the acquisition by any “person” or
“group” (as such terms are used in sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) at any time of beneficial ownership of 35% or
more of the outstanding capital stock or other equity interests of the Borrower
on a fully-diluted basis, (b) the failure of individuals who are members of the
board of directors (or similar governing body) of the Borrower on the Closing
Date (together with any new or replacement directors whose initial nomination
for election was approved by a majority of the directors who were either
directors on the Closing Date or previously so approved) to constitute a
majority of the board of directors (or similar governing body) of the Borrower,
or (c) any “Change of Control” (or words of like import), as defined in any
agreement or indenture relating to any issue of Indebtedness for Borrowed Money
of the Borrower or any Subsidiary shall occur.
     “Closing Date” means the date of this Agreement or such later Business Day
upon which each condition described in Section 7.2 shall be satisfied or waived
in a manner acceptable to the Bank in its discretion.
     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute thereto.
     “Collateral” means all properties, rights, interests, and privileges from
time to time subject to the Liens granted to the Bank by the Collateral
Documents.

-12-



--------------------------------------------------------------------------------



 



     “Collateral Documents” means the Security Agreement, and all other
mortgages, deeds of trust, security agreements, assignments, financing
statements and other documents as shall from time to time secure the Obligations
or any part thereof.
     “Commitment” is defined in Section 1.1 hereof.
     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
     “Default” means any event or condition the occurrence of which would, with
the passage of time or the giving of notice, or both, constitute an Event of
Default.
     “Domestic Subsidiary” means any Subsidiary which is not a Foreign
Subsidiary.
     “EBIT” means, with reference to any period, Net Income for such period plus
all amounts deducted in arriving at such Net Income amount in respect of
(a) Interest Expense for such period, plus (b) federal, state and local income
taxes for such period.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute thereto.
     “Event of Default” means any event or condition identified as such in
Section 9.1 hereof.
     “Excluded Accounts” means the Borrower’s deposit accounts listed on
Schedule 5.1 attached hereto.
     “Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction other than the United States of America or any state hereof or the
District of Columbia.
     “GAAP” means generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
     “Guaranty” and “Guaranties” each is defined in Section 4.3 hereof.
     “Hostile Acquisition” means the acquisition of the capital stock or other
equity interests of a Person through a tender offer or similar solicitation of
the owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.

-13-



--------------------------------------------------------------------------------



 



     “Indebtedness” means for any Person (without duplication) (a) all
indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities),
(b) all indebtedness for the deferred purchase price of property or services
(other than trade accounts payable arising in the ordinary course of business
which are not more than ninety (90) days past due), (c) all indebtedness secured
by any Lien upon Property of such Person, whether or not such Person has assumed
or become liable for the payment of such indebtedness, (d) all Capitalized Lease
Obligations of such Person, (e) all obligations of such Person on or with
respect to letters of credit, bankers’ acceptances and other extensions of
credit whether or not representing obligations for borrowed money, and (f) all
net obligations of such Person under any interest rate, foreign currency, and/or
commodity swap, exchange, cap, collar, floor, forward, future or option
agreement, or any other similar interest rate, currency or commodity hedging
arrangement.
     “Interest Expense” means, with reference to any period, the sum of all
interest charges (including imputed interest charges with respect to Capitalized
Lease Obligations and all amortization of debt discount and expense) of the
Borrower and its Subsidiaries for such period determined in accordance with
GAAP.
     “Interest Period” means, with respect to any LIBOR Portion, the period
commencing on, as the case may be, the creation, continuation or conversion date
with respect to such LIBOR Portion and ending 1, 2, or 3 months thereafter as
selected by the Borrower in its notice as provided herein; provided that all of
the foregoing provisions relating to Interest Periods are subject to the
following:
     (i) if any Interest Period would otherwise end on a day which is not a
Business Day, that Interest Period shall be extended to the next succeeding
Business Day, unless in the case of an Interest Period for a LIBOR Portion the
result of such extension would be to carry such Interest Period into another
calendar month in which event such Interest Period shall end on the immediately
preceding Business Day;
     (ii) no Interest Period may extend beyond the final maturity date of the
Note; and
     (iii) the interest rate to be applicable to each Portion for each Interest
Period shall apply from and including the first day of such Interest Period to
but excluding the last day thereof.
For purposes of determining an Interest Period, a month means a period starting
on one day in a calendar month and ending on a numerically corresponding day in
the next calendar month, provided, however, if an Interest Period begins on the
last day of a month or if there is no numerically corresponding day in the month
in which an Interest Period is to end, then such Interest Period shall end on
the last Business Day of such month.
     “Letter of Credit” and “Letters of Credit” each is defined in Section 1.3
hereof.
     “LIBOR Portions” is defined in Section 2.1(a) hereof.

-14-



--------------------------------------------------------------------------------



 



     “Lien” means any mortgage, lien, security interest, pledge, charge, or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.
     “Loan” and “Loans” each is defined in Section 1.2 hereof.
     “Loan Documents” means this Agreement, the Note, the Applications, the
Guaranties, the Collateral Documents, and each other instrument or document to
be delivered hereunder or thereunder or otherwise in connection therewith.
     “Material Adverse Effect” means (a) a material adverse change in, or
material adverse effect upon, the operations, business, Property, condition
(financial or operating) or prospects of the Borrower or of the Borrower and its
Subsidiaries taken as a whole, (b) a material impairment of the ability of the
Borrower or any Subsidiary to perform its obligations under any Loan Document,
or (c) a material adverse effect upon (i) the legality, validity, binding effect
or enforceability against the Borrower or any Subsidiary of any Loan Document or
the rights and remedies of the Bank thereunder or (ii) the perfection or
priority of any Lien granted under any Collateral Document.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Net Worth” means, at any time the same is to be determined, the total
shareholders’ equity (including capital stock, additional paid-in capital and
retained earnings after deducting treasury stock, but excluding minority
interests in Subsidiaries) which would appear on the balance sheet of the
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP.
     “Note” is defined in Section 1.2 hereof.
     “Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all reimbursement obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower arising under or in relation to any Loan Document,
in each case whether now existing or hereafter arising, due or to become due,
direct or indirect, absolute or contingent, and howsoever evidenced, held, or
acquired.
     “OFAC” means the United States Department of Treasury Office of Foreign
Assets Control.
     “OFAC Event” means the event specified in Section 8.21 of this Agreement.
     “OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered

-15-



--------------------------------------------------------------------------------



 



by OFAC, any and all similar United States federal laws, regulations or
Executive Orders, and any similar laws, regulators or orders adopted by any
State within the United States.
     “OFAC SDN List” means the list of the Specially Designated Nationals and
Blocked Persons maintained by OFAC.
     “PBGC” means the Pension Benefit Guaranty Corporation or any Person
succeeding to any or all of its functions under ERISA.
     “Permitted Acquisition” means any Acquisition with respect to which all of
the following conditions shall have been satisfied:
     (a) the business being acquired is in a similar line of business and has
its primary operations within the United States of America;
     (b) the Acquisition shall not be hostile;
     (c) the financial statements of the business being acquired shall have been
audited or reviewed by an independent accounting firm;
     (d) if a new Subsidiary is formed or acquired as a result of or in
connection with the Acquisition, the Borrower shall have complied with the
requirements of Section 4 hereof in connection therewith; and
     (e) after giving effect to the Acquisition and any Credit Event in
connection therewith, no Default or Event of Default shall exist, including with
respect to the financial covenants contained in Sections 8.21 and 8.22 hereof on
a pro forma basis.
     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or any other entity or
organization, including a government or agency or political subdivision thereof.
     “Plan” means any employee pension benefit plan covered by Title IV of ERISA
or subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.
     “Portion” is defined in Section 2.1(a) hereof.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Revolving Credit” is defined in Section 1.1 hereof.

-16-



--------------------------------------------------------------------------------



 



     “S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.
     “Security Agreement” means that certain Security Agreement dated as of
July 31, 2009 among the Borrower and its Subsidiaries and the Bank, as the same
may be amended, modified, supplemented, or restated from time to time.
     “Spanish Tax Guaranty” means that certain guaranty of tax obligations in
Spain executed by the Borrower and secured by a pledge of cash collateral in an
amount not to exceed €3,163,621, plus interest which accrues on such amount.
     “Subsidiary” means any corporation or other Person more than 50% of the
outstanding ordinary voting shares or other equity interests of which is at the
time directly or indirectly owned by the Borrower, by one or more of its
Subsidiaries, or by the Borrower and one or more of its Subsidiaries.
     “Termination Date” means July 31, 2011, or such earlier date on which the
Commitment is terminated in whole pursuant to Section 3.4, 9.2, or 9.3 hereof.
     “Unfunded Vested Liabilities” means, for any Plan at any time, the amount
(if any) by which the present value of all vested nonforfeitable accrued
benefits under such Plan exceeds the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.
     “Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
     “Wholly-Owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-Owned Subsidiaries within the meaning of this definition.
     Section 5.2. Interpretation. The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. The words
“hereof”, “herein”, and “hereunder” and words of like import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All references to time of day herein are references
to Chicago, Illinois time unless otherwise specifically provided. Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement.
Section 6. Representations and Warranties.
     The Borrower represents and warrants to the Bank as follows:

-17-



--------------------------------------------------------------------------------



 



     Section 6.1. Organization and Qualification. The Borrower is duly
organized, validly existing, and in good standing as a corporation under the
laws of the State of Delaware, has full and adequate power to own its Property
and conduct its business as now conducted, and is duly licensed or qualified and
in good standing in each jurisdiction in which the nature of the business
conducted by it or the nature of the Property owned or leased by it requires
such licensing or qualifying where the failure to do so could reasonably be
expected to have a Material Adverse Effect.
     Section 6.2. Subsidiaries. Each Subsidiary is duly organized, validly
existing, and in good standing under the laws of the jurisdiction in which it is
incorporated or organized, as the case may be, has full and adequate power to
own its Property and conduct its business as now conducted, and is duly licensed
or qualified and in good standing in each jurisdiction in which the nature of
the business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying where the failure to do so could
reasonably be expected to have a Material Adverse Effect. Schedule 6.2 hereto
identifies each Subsidiary, the jurisdiction of its organization, the percentage
of issued and outstanding shares of each class of its capital stock or other
equity interests owned by the Borrower and the Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class of its authorized capital stock and other
equity interests and the number of shares of each class issued and outstanding.
All of the outstanding shares of capital stock and other equity interests of
each Subsidiary are validly issued and outstanding and fully paid and
nonassessable and all such shares and other equity interests indicated on
Schedule 6.2 as owned by the Borrower or a Subsidiary are owned, beneficially
and of record, by the Borrower or such Subsidiary free and clear of all Liens
other than Liens granted to the Bank. There are no outstanding commitments or
other obligations of any Subsidiary to issue, and no options, warrants or other
rights of any Person to acquire, any shares of any class of capital stock or
other equity interests of any Subsidiary.
     Section 6.3. Authority and Validity of Obligations. The Borrower has full
right and authority to enter into this Agreement and the other Loan Documents,
to make the borrowings herein provided for, to issue its Note in evidence
thereof, to grant to the Bank the Liens described in the Collateral Documents,
and to perform all of its obligations hereunder and under the other Loan
Documents. Each Domestic Subsidiary has full right and authority to enter into
the Loan Documents executed by it, to guarantee the Obligations, to grant to the
Bank the Liens described in the Collateral Documents executed by it, and to
perform all of its obligations under the Loan Documents executed by it. The Loan
Documents delivered by the Borrower and its Domestic Subsidiaries have been duly
authorized, executed, and delivered by such Persons and constitute valid and
binding obligations of the Borrower and its Domestic Subsidiaries enforceable
against them in accordance with their terms except as enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance, or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law); and this Agreement and the other Loan Documents
do not, nor does the performance or observance by the Borrower or any Domestic
Subsidiary of any of the matters and things herein or therein provided for,
(a) contravene or constitute a default under any provision of law or any
judgment, injunction, order or decree binding upon the Borrower or any Domestic
Subsidiary or any provision of the

-18-



--------------------------------------------------------------------------------



 



organizational documents (e.g., charter, certificate or articles of
incorporation and by-laws, certificate or articles of association and operating
agreement, partnership agreement, or other similar organizational documents) of
the Borrower or any Domestic Subsidiary or any covenant, indenture or agreement
of or affecting the Borrower or any Domestic Subsidiary or any of their
Property, or (b) result in the creation or imposition of any Lien on any
Property of the Borrower or any Domestic Subsidiary other than Liens granted to
the Bank.
     Section 6.4. Use of Proceeds; Margin Stock. The Borrower shall use the
proceeds of the extensions of credit made available hereunder for its general
working capital purposes and for such other legal and proper purposes as are
consistent with all applicable laws. Neither the Borrower nor any Subsidiary is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
extension of credit made hereunder will be used to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock.
     Section 6.5. Financial Reports. The consolidated balance sheet of the
Borrower and its Subsidiaries as at March 31, 2009 and the related consolidated
statements of income, retained earnings, and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
which financial statements are accompanied by the audit report of KPMG LLP,
independent public accountants, heretofore furnished to the Bank, fairly present
the consolidated financial condition of the Borrower and its Subsidiaries as at
said dates and the consolidated results of their operations and cash flows for
the periods then ended in conformity with GAAP applied on a consistent basis.
Neither the Borrower nor any Subsidiary has contingent liabilities which are
material to it other than as indicated on such financial statements or, with
respect to future periods, on the financial statements furnished pursuant to
Section 8.5 hereof.
     Section 6.6. No Material Adverse Change. Since March 31, 2009, there has
been no change in the condition (financial or otherwise) or business prospects
of the Borrower or any Subsidiary except those occurring in the ordinary course
of business, none of which individually or in the aggregate have been materially
adverse.
     Section 6.7. Full Disclosure. The statements and information furnished to
the Bank in connection with the negotiation of this Agreement and the other Loan
Documents and the commitment by the Bank to provide all or part of the financing
contemplated hereby do not contain any untrue statements of a material fact or
omit a material fact necessary to make the material statements contained herein
or therein not misleading, the Bank acknowledging that, as to any projections
furnished to the Bank, the Borrower only represents that the same were prepared
on the basis of information and estimates the Borrower believed to be
reasonable.
     Section 6.8. Trademarks, Franchises and Licenses. The Borrower and its
Subsidiaries own, possess or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information to
conduct their businesses as now conducted, without known conflict

-19-



--------------------------------------------------------------------------------



 



with any patent, license, franchise, trademark, trade name, trade style,
copyright, or other proprietary right of any other Person.
     Section 6.9. Governmental Authority and Licensing. The Borrower and its
Subsidiaries have received all licenses, permits, and approvals of all foreign,
federal, state, and local governmental authorities, if any, necessary to conduct
their businesses, in each case where the failure to obtain or maintain the same
could reasonably be expected to have a Material Adverse Effect. No investigation
or proceeding which, if adversely determined, could reasonably be expected to
result in revocation or denial of any material license, permit or approval is
pending or, to the knowledge of the Borrower, threatened.
     Section 6.10. Good Title. The Borrower and its Subsidiaries have good and
defensible title (or valid leasehold interests) to their assets as reflected on
the most recent consolidated balance sheet of the Borrower and its Subsidiaries
furnished to the Bank (except for sales of assets by the Borrower and its
Subsidiaries in the ordinary course of business), subject to no Liens other than
such thereof as are permitted by Section 8.8 hereof.
     Section 6.11. Litigation and Other Controversies. There is no litigation or
governmental or arbitration proceeding or labor controversy pending, nor to the
knowledge of the Borrower threatened, against the Borrower or any Subsidiary or
any of their Property which if adversely determined could reasonably be expected
to have a Material Adverse Effect.
     Section 6.12. Taxes. All tax returns required to be filed by the Borrower
or any Subsidiary in any jurisdiction have, in fact, been filed, and all taxes,
assessments, fees, and other governmental charges upon the Borrower or any
Subsidiary or upon any of their Property, income or franchises, which are shown
to be due and payable in such returns, have been paid, except such taxes,
assessments, fees, and governmental charges, if any, as are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and as to which adequate reserves established in accordance
with GAAP have been provided. The Borrower does not know of any proposed
material additional tax assessment against it or its Subsidiaries for which
adequate provisions in accordance with GAAP have not been made on their
accounts. Adequate provisions in accordance with GAAP for taxes on the books of
the Borrower and its Subsidiaries have been made for all open years, and for the
current fiscal period.
     Section 6.13. Approvals. No authorization, consent, license, or exemption
from, or filing or registration with, any court or governmental department,
agency, or instrumentality, nor any approval or consent of any other Person, is
or will be necessary to the valid execution, delivery, or performance by the
Borrower or any Subsidiary of any Loan Document, except for such approvals which
have been obtained prior to the date of this Agreement and remain in full force
and effect.
     Section 6.14. Affiliate Transactions. Neither the Borrower nor any
Subsidiary is a party to any contracts or agreements with any of its Affiliates
on terms and conditions which are, to the best of the Borrower’s knowledge, less
favorable to the Borrower or such Subsidiary than

-20-



--------------------------------------------------------------------------------



 



would be usual and customary in similar contracts or agreements between Persons
not affiliated with each other.
     Section 6.15. Investment Company. Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
     Section 6.16. ERISA. The Borrower and each other member of its Controlled
Group has fulfilled its obligations under the minimum funding standards of, and
is in compliance in all material respects with, ERISA and the Code to the extent
applicable to it and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA. Neither the Borrower nor any Subsidiary has any
contingent liabilities with respect to any post-retirement benefits under a
Welfare Plan, other than liability for continuation coverage described in
article 6 of Title I of ERISA.
     Section 6.17. Compliance with Laws. The Borrower and its Subsidiaries are
in compliance with the requirements of all foreign, federal, state and local
laws, rules and regulations applicable to or pertaining to their Property or
business operations (including, without limitation, the Occupational Safety and
Health Act of 1970, the Americans with Disabilities Act of 1990, and laws and
regulations establishing quality criteria and standards for air, water, land and
toxic or hazardous wastes and substances), non-compliance with which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Subsidiary has received
notice to the effect that its operations are not in compliance with any of the
requirements of applicable federal, state or local environmental, health and
safety statutes and regulations or are the subject of any governmental
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
     Section 6.18. Other Agreements. Neither the Borrower nor any Subsidiary is
in default under the terms of any covenant, indenture or agreement of or
affecting the Borrower, any Subsidiary or any of their Property, which default
if uncured could reasonably be expected to have a Material Adverse Effect.
     Section 6.19. Solvency. The Borrower and its Subsidiaries are solvent, able
to pay their debts as they become due, and have sufficient capital to carry on
their business and all businesses in which they are about to engage.
     Section 6.20. Compliance with OFAC Sanctions Programs. The Borrower (i) is
in compliance with the requirements of all OFAC Sanctions Programs applicable to
the Borrower, (ii) each Subsidiary of the Borrower is in compliance with the
requirements of all OFAC Sanctions Programs applicable to such Subsidiary,
(iii) the Borrower has provided to the Bank all information regarding the
Borrower and its Affiliates and Subsidiaries necessary for the Bank to comply
with all applicable OFAC Sanctions Programs, (iv) to the best of the Borrower’s

-21-



--------------------------------------------------------------------------------



 



knowledge, neither the Borrower nor any of its Affiliates or Subsidiaries is, as
of the date hereof, named on the current OFAC SDN List.
     Section 6.21. No Default. No Default or Event of Default has occurred and
is continuing.
Section 7. Conditions Precedent.
          The obligation of the Bank to make any extension of credit under this
Agreement is subject to the following conditions precedent:
     Section 7.1. All Advances. As of the time of the making of each extension
of credit (including the initial extension of credit) hereunder:
     (a) each of the representations and warranties set forth in Section 6
hereof and in the other Loan Documents shall be true and correct as of such
time, except to the extent the same expressly relate to an earlier date;
     (b) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of making such extension of credit;
     (c) in the case of the issuance of any Letter of Credit, the Bank shall
have received a properly completed Application therefor together with the fees
called for hereby; and
     (d) such extension of credit shall not violate any order, judgment, or
decree of any court or other authority or any provision of law or regulation
applicable to the Bank (including, without limitation, Regulation U of the Board
of Governors of the Federal Reserve System) as then in effect.
The Borrower’s request for any extension of credit hereunder shall constitute
its warranty as to the facts specified in subsections (a) through (c), both
inclusive, above.
     Section 7.2. Initial Advance. At or prior to the making of the initial
extension of credit hereunder, the following conditions precedent shall also
have been satisfied:
     (a) the Bank shall have received the following (and, with respect to all
documents, each to be properly executed and completed) and the same shall have
been approved as to form and substance by the Bank:
     (i) the Note;
     (ii) the Security Agreement from the Borrower and its Domestic
Subsidiaries, together with (x) any financing statements requested by the Bank,
and (y) certificates evidencing 100% of the equity interests of the Subsidiaries
(other than Foreign Subsidiary voting stock) and 65% of the equity interests in

-22-



--------------------------------------------------------------------------------



 



Foreign Subsidiary voting stock, together with undated executed blank stock
powers therefor;
     (iii) the Guaranty;
     (iv) evidence of the maintenance of insurance by the Borrower as required
hereby or by the Collateral Documents;
     (v) copies (executed or certified as may be appropriate) of resolutions of
the Board of Directors or other governing body of the Borrower and of each
Domestic Subsidiary authorizing the execution, delivery, and performance of the
Loan Documents;
     (vi) articles of incorporation (or equivalent organizational document) of
the Borrower and of each Domestic Subsidiary certified by the appropriate
governmental office of the state of its organization;
     (vii) by-laws (or equivalent organizational document) for the Borrower and
for each Domestic Subsidiary certified by an appropriate officer of such Person
acceptable to the Bank;
     (viii) an incumbency certificate containing the name, title and genuine
signature of the Borrower’s Authorized Representatives;
     (ix) good standing certificates for the Borrower and each Domestic
Subsidiary, dated as of a date no earlier than 30 days prior to the date hereof,
from the appropriate governmental offices in the state of its incorporation or
organization and in each state in which it is qualified to do business as a
foreign organization;
     (x) a duly completed Internal Revenue Service Form W-9 for the Borrower and
each Domestic Subsidiary;
     (xi) one or more pay-off and lien release letters from secured creditors of
the Borrower and its Domestic Subsidiaries setting forth, among other things,
the total amount of indebtedness outstanding and owing to them (or outstanding
letters of credit issued for their account) and containing an undertaking to
cause to be delivered to the Bank termination statements and any other lien
release instruments necessary to release its Lien on all of their assets; and
     (xii) except to the extent waived in writing by the Bank, landlords’ lien
waivers in connection with the Property of the Borrower located in leased
premises;
     (b) legal matters incident to the execution and delivery of the Loan
Documents and to the transactions contemplated hereby shall be satisfactory to
the Bank

-23-



--------------------------------------------------------------------------------



 



and its counsel; and the Bank shall have received the favorable written opinion
of counsel for the Borrower and the Guarantor in form and substance satisfactory
to the Bank and its counsel;
     (c) the Bank shall have received financing statement, tax and judgment lien
search results against the Property of the Borrower and its Domestic
Subsidiaries evidencing the absence of Liens on their Property except as
permitted by Section 8.8 hereof;
     (d) the Liens granted to the Bank under the Collateral Documents shall have
been perfected in a manner satisfactory to the Bank and its counsel; and
     (e) the Bank shall have received such other agreements, instruments,
documents, certificates and opinions as the Bank may reasonably request.
Section 8. Covenants.
     The Borrower agrees that, so long as any credit is available to or in use
by the Borrower hereunder, except to the extent compliance in any case or cases
is waived in writing by the Bank:
     Section 8.1. Maintenance of Business. The Borrower shall, and shall cause
each Subsidiary to, preserve and maintain its existence. The Borrower shall, and
shall cause each Subsidiary to, preserve and keep in force and effect all
licenses, permits and franchises necessary to the proper conduct of its
business, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
     Section 8.2. Maintenance of Properties. The Borrower shall maintain,
preserve, and keep its property, plant, and equipment in good repair, working
order and condition (ordinary wear and tear excepted) and shall from time to
time make all needful and proper repairs, renewals, replacements, additions, and
betterments thereto so that at all times the efficiency thereof shall be fully
preserved and maintained, and shall cause each Subsidiary to do so in respect of
Property owned or used by it.
     Section 8.3. Taxes and Assessments. The Borrower shall duly pay and
discharge, and shall cause each Subsidiary to duly pay and discharge, all taxes,
rates, assessments, fees, and governmental charges upon or against it or its
Property, in each case before the same become delinquent and before penalties
accrue thereon, unless and to the extent that the same are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and adequate reserves are provided therefor.
     Section 8.4. Insurance. The Borrower shall insure and keep insured, and
shall cause each Subsidiary to insure and keep insured, with good and
responsible insurance companies, all insurable Property owned by it which is of
a character usually insured by Persons similarly situated and operating like
Properties against loss or damage from such hazards and risks, and in such
amounts, as are insured by Persons similarly situated and operating like
Properties; and the Borrower shall insure, and shall cause each Subsidiary to
insure, such other hazards and risks

-24-



--------------------------------------------------------------------------------



 



(including employers’ and public liability risks) with good and responsible
insurance companies, as and to the extent usually insured by Persons similarly
situated and conducting similar businesses. The Borrower shall in any event
maintain insurance on the Collateral to the extent required by the Collateral
Documents. The Borrower shall upon request furnish to the Bank a certificate
setting forth in summary form the nature and extent of the insurance maintained
pursuant to this Section.
     Section 8.5. Financial Reports. The Borrower shall, and shall cause each
Subsidiary to, maintain a standard system of accounting in accordance with GAAP
and shall furnish to the Bank and its duly authorized representatives such
information respecting the business and financial condition of the Borrower and
its Subsidiaries as the Bank may reasonably request; and without any request,
shall furnish to the Bank:
     (a) as soon as available, and in any event within 45 days after the last
day of each of the first three (3) fiscal quarters in each fiscal year of the
Borrower, a copy of the consolidated and consolidating balance sheet of the
Borrower and its Subsidiaries as of the last day of such period and the
consolidated and consolidating statements of income, retained earnings, and cash
flows of the Borrower and its Subsidiaries for the fiscal quarter and the fiscal
year-to-date period then ended, each in reasonable detail showing in comparative
form the figures for the corresponding date and period in the previous fiscal
year, prepared by the Borrower in accordance with GAAP and certified to by its
chief financial officer or such other officer acceptable to the Bank;
     (b) as soon as available, and in any event within 90 days after the last
day of each fiscal year of the Borrower, a copy of the consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as of the close
of such period and the consolidated and consolidating statements of income,
retained earnings, and cash flows of the Borrower and its Subsidiaries for such
period, and accompanying notes thereto, each in reasonable detail showing in
comparative form the figures for the previous fiscal year, accompanied by an
unqualified opinion thereon of KPMG LLP or another firm of independent public
accountants of recognized national standing, selected by the Borrower and
reasonably satisfactory to the Bank, to the effect that the financial statements
have been prepared in accordance with GAAP and present fairly in accordance with
GAAP the consolidated financial condition of the Borrower and its Subsidiaries
as of the close of such fiscal year and the results of their operations and cash
flows for the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards and, accordingly, such examination
included such tests of the accounting records and such other auditing procedures
as were considered necessary in the circumstances;
     (c) promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
significant aspects of the Borrower’s or any Subsidiary’s operations and
financial affairs given to it by its independent public accountants;

-25-



--------------------------------------------------------------------------------



 



     (d) notice of any Change of Control;
     (e) promptly after knowledge thereof shall have come to the attention of
any responsible officer of the Borrower, written notice of (i) any threatened or
pending litigation or governmental or arbitration proceeding or labor
controversy against the Borrower or any Subsidiary or any of their Property
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect or (ii) the occurrence of any Default or Event of Default
hereunder; and
     (h) together with the financial statements required to be delivered
pursuant to Sections 8.5(a) and (b), the Borrower shall deliver to the Bank a
written certificate in the form attached hereto as Exhibit B signed by the chief
financial officer of the Borrower, or such other officer of the Borrower
satisfactory to the Bank, to the effect that to the best of such officer’s
knowledge and belief no Default or Event of Default has occurred during the
period covered by such statements or, if any such Default or Event of Default
has occurred during such period, setting forth a description of such Default or
Event of Default and specifying the action, if any, taken by the Borrower to
remedy the same together with calculations supporting such statements in respect
of Sections 8.21 and 8.22 of this Agreement.
     Section 8.6. Inspection. The Borrower shall, and shall cause each
Subsidiary to, permit the Bank and its duly authorized representatives and
agents to visit and inspect any of the Properties, corporate books and financial
records of the Borrower and each Subsidiary, to examine and make copies of the
books of accounts and other financial records of the Borrower and each
Subsidiary, and to discuss the affairs, finances and accounts of the Borrower
and each Subsidiary with, and to be advised as to the same by, its officers,
employees, and independent public accountants (and by this provision the
Borrower hereby authorizes such accountants to discuss with the Bank the
finances and affairs of the Borrower and of each Subsidiary) at such reasonable
times and reasonable intervals as the Bank may designate.
     Section 8.7. Borrowings and Guaranties. The Borrower shall not, nor shall
it permit any Subsidiary to, issue, incur, assume, create, or have outstanding
any Indebtedness, or incur liabilities for interest rate, currency, or commodity
cap, collar, swap, or similar hedging arrangements, or be or become liable as
endorser, guarantor, surety, or otherwise for any debt, obligation, or
undertaking of any other Person, or otherwise agree to provide funds for payment
of the obligations of another, or supply funds thereto or invest therein or
otherwise assure a creditor of another against loss, or apply for or become
liable to the issuer of a letter of credit which supports an obligation of
another, or subordinate any claim or demand it may have to the claim or demand
of any other Person; provided, however, that the foregoing shall not restrict
nor operate to prevent:
     (a) the Obligations of the Borrower and its Subsidiaries owing to the Bank
under the Loan Documents and other indebtedness and obligations of such Persons
owing to the Bank;

-26-



--------------------------------------------------------------------------------



 



     (b) purchase money indebtedness and Capitalized Lease Obligations of the
Borrower and its Subsidiaries in an amount not to exceed $1,000,000 in the
aggregate at any one time outstanding;
     (c) endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;
     (d) obligations of the Borrower or any Subsidiary arising out of interest
rate, foreign currency, and commodity hedging agreements entered into with
financial institutions in connection with bona fide hedging activities in the
ordinary course of business and not for speculative purposes;
     (e) indebtedness from time to time owing by any Domestic Subsidiary to the
Borrower;
     (f) indebtedness from time to time owing by any Foreign Subsidiary to the
Borrower and its Domestic Subsidiaries to the extent permitted by Section 8.9(h)
at any one time outstanding; and
     (g) unsecured indebtedness of the Borrower and its Subsidiaries not
otherwise permitted by this Section in an amount not to exceed $500,000 in the
aggregate at any one time outstanding.
     Section 8.8. Liens. The Borrower shall not, nor shall it permit any
Subsidiary to, create, incur or permit to exist any Lien of any kind on any
Property owned by any such Person; provided, however, that the foregoing shall
not apply to nor operate to prevent:
     (a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations, or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts, or leases to which the Borrower or any Subsidiary is a party or other
cash deposits required to be made in the ordinary course of business, provided
in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;
     (b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’, or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;
     (c) the pledge of assets for the purpose of securing an appeal, stay or
discharge in the course of any legal proceeding (including the Spanish Tax
Guaranty), provided that the aggregate amount of liabilities of the Borrower and
its Subsidiaries (other than the Spanish Tax Guaranty) secured by a pledge of
assets permitted under this

-27-



--------------------------------------------------------------------------------



 



subsection, including interest and penalties thereon, if any, shall not be in
excess of $1,000,000 at any one time outstanding;
     (d) Liens on equipment of the Borrower or any Subsidiary created solely for
the purpose of securing indebtedness permitted by Section 8.7(b) hereof,
representing or incurred to finance the purchase price of such Property,
provided that no such Lien shall extend to or cover other Property of the
Borrower or such Subsidiary other than the respective Property so acquired, and
the principal amount of indebtedness secured by any such Lien shall at no time
exceed the original purchase price of such Property, as reduced by repayments of
principal thereon;
     (e) any interest or title of a lessor under any operating lease;
     (f) easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any Subsidiary;
     (g) Liens on cash collateral held at JPMorgan Chase Bank, N.A. in an amount
not to exceed $250,000 to secure reimbursement obligations in connection with
letters of credit; and
     (h) Liens granted in favor of the Bank pursuant to the Collateral
Documents.
     Section 8.9. Investments, Acquisitions, Loans and Advances. The Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly, make,
retain, or have outstanding any investments (whether through purchase of stock
or obligations or otherwise) in, or loans or advances to, any other Person, or
acquire all or any substantial part of the assets or business of any other
Person or division thereof; provided, however, that the foregoing shall not
apply to nor operate to prevent:
     (a) investments in direct obligations of the United States of America or of
any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;
     (b) investments in commercial paper rated at least P-1 by Moody’s and at
least A-1 by S&P maturing within one year of the date of issuance thereof;
     (c) investments in certificates of deposit issued by the Bank or by any
United States commercial bank having capital and surplus of not less than
$100,000,000 which have a maturity of one year or less;
     (d) investments in repurchase obligations with a term of not more than
7 days for underlying securities of the types described in subsection (a) above
entered into with

-28-



--------------------------------------------------------------------------------



 



any bank meeting the qualifications specified in subsection (c) above, provided
all such agreements require physical delivery of the securities securing such
repurchase agreement, except those delivered through the Federal Reserve Book
Entry System;
     (e) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and
(d) above;
     (f) the Borrower’s investments from time to time in its Domestic
Subsidiaries, and investments made from time to time by a Domestic Subsidiary in
or more of its Domestic Subsidiaries;
     (g) intercompany advances made from time to time from the Borrower to any
one or more Domestic Subsidiaries in the ordinary course of business;
     (h) the Borrower’s investments in, and loan and advances to, its Foreign
Subsidiaries in an aggregate amount not to exceed $2,000,000 outstanding at any
time;
     (i) Permitted Acquisitions; and
     (j) other investments, loans and advances in addition to those otherwise
permitted by this Section in an amount not to exceed $500,000 in the aggregate
at any one time outstanding.
In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.
     Section 8.10. Mergers, Consolidations and Sales. The Borrower shall not,
nor shall it permit any Subsidiary to, be a party to any merger or
consolidation, or sell, transfer, lease, or otherwise dispose of all or any part
of its Property, including any disposition of Property as part of a sale and
leaseback transaction, or in any event sell or discount (with or without
recourse) any of its notes or accounts receivable; provided, however, that this
Section shall not apply to nor operate to prevent:
     (a) the sale or lease of inventory in the ordinary course of business;
     (b) the sale, transfer, lease, or other disposition of Property of the
Borrower and its Domestic Subsidiaries to one another in the ordinary course of
its business;
     (c) the merger of any Subsidiary with and into the Borrower or any other
Subsidiary provided that, in the case of any merger involving the Borrower, the
Borrower is the entity surviving the merger;

-29-



--------------------------------------------------------------------------------



 



     (d) the sale of delinquent notes or accounts receivable in the ordinary
course of business for purposes of collection only (and not for the purpose of
any bulk sale or securitization transaction);
     (e) the sale, transfer, or other disposition of any tangible personal
property that, in the reasonable business judgment of the Borrower or its
Subsidiary, has become uneconomical, obsolete, or worn out, and which is
disposed of in the ordinary course of business; and
     (f) the sale, transfer, lease, or other disposition of Property of the
Borrower or any Subsidiary (including any disposition of Property as part of a
sale and leaseback transaction) aggregating for the Borrower and its
Subsidiaries not more than $250,000 during any fiscal year of the Borrower.
     Section 8.11. Maintenance of Subsidiaries. The Borrower shall not assign,
sell or transfer, nor shall it permit any Subsidiary to issue, assign, sell or
transfer, any shares of capital stock of a Subsidiary; provided, however, that
the foregoing shall not operate to prevent (a) the issuance, sale and transfer
to any person of any shares of capital stock of a Subsidiary solely for the
purpose of qualifying, and to the extent legally necessary to qualify, such
person as a director of such Subsidiary, (b) any transaction permitted by
Section 8.10(c) above, (c) sales of capital stock in a Foreign Subsidiary to the
Borrower or a Domestic Subsidiary, and (d) Liens on the capital stock of
Subsidiaries granted to the Bank pursuant to the Collateral Documents.
     Section 8.12. Dividends and Certain Other Restricted Payments. The Borrower
shall not, nor shall it permit any Subsidiary to, (a) declare or pay any
dividends on or make any other distributions in respect of any class or series
of its capital stock or other equity interests (other than dividends or
distributions payable solely in the Borrower’s capital stock or other equity
interests), or (b) directly or indirectly purchase, redeem or otherwise acquire
or retire any of its capital stock or other equity interests, including without
limitation options or warrants to acquire the same (collectively referred to
herein as “Restricted Payments”); provided, however, that the foregoing shall
not operate to prevent (i) the making of dividends or distributions by any
Wholly-owned Subsidiary to the Borrower and (ii) the Borrower from making
dividends and distributions to its shareholders and/or directly or indirectly
purchasing or redeeming its capital stock from its shareholders, in each case,
so long as no Default or Event of Default exists or would result after giving
effect to such dividend, distribution, purchase or redemption.
     Section 8.13. ERISA. The Borrower shall, and shall cause each Subsidiary
to, promptly pay and discharge all obligations and liabilities arising under
ERISA of a character which if unpaid or unperformed could reasonably be expected
to result in the imposition of a Lien against any of its Property. The Borrower
shall, and shall cause each Subsidiary to, promptly notify the Bank of: (a) the
occurrence of any reportable event (as defined in ERISA) with respect to a Plan,
(b) receipt of any notice from the PBGC of its intention to seek termination of
any Plan or appointment of a trustee therefor, (c) its intention to terminate or
withdraw from any Plan, and (d) the occurrence of any event with respect to any
Plan which would result in the incurrence by the Borrower or any Subsidiary of
any material liability, fine or penalty, or any material increase

-30-



--------------------------------------------------------------------------------



 



in the contingent liability of the Borrower or any Subsidiary with respect to
any post-retirement Welfare Plan benefit.
     Section 8.14. Compliance with Laws. The Borrower shall, and shall cause
each Subsidiary to, comply in all respects with the requirements of all foreign,
federal, state, local laws, rules, regulations, ordinances and orders applicable
to or pertaining to its Property or business operations, where any such
non-compliance, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect or result in a Lien upon any of its Property.
     Section 8.15. Burdensome Contracts With Affiliates. The Borrower shall not,
nor shall it permit any Subsidiary to, enter into any contract, agreement or
business arrangement with any of its Affiliates on terms and conditions which
are less favorable to the Borrower or such Subsidiary than would be usual and
customary in similar contracts, agreements or business arrangements between
Persons not affiliated with each other.
     Section 8.16. No Changes in Fiscal Year. The fiscal year of the Borrower
and its Subsidiaries ends on March 31 of each year; and the Borrower shall not,
nor shall it permit any Subsidiary to, change its fiscal year from its present
basis without the written consent of the Bank, such consent not to be
unreasonably withheld.
     Section 8.17. Change in the Nature of Business. The Borrower shall not, nor
shall it permit any Subsidiary to, engage in any business or activity if as a
result the general nature of the business of the Borrower or any Subsidiary
would be changed in any material respect from the general nature of the business
engaged in by it as of the date hereof.
     Section 8.18. Use of Proceeds. The Borrower shall use the credit extended
under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.
     Section 8.19. Compliance with OFAC Sanctions Programs. (a) The Borrower
shall at all times comply with the requirements of all OFAC Sanctions Programs
applicable to the Borrower and shall cause each of its Subsidiaries to comply
with the requirements of all OFAC Sanctions Programs applicable to such
Subsidiary.
          (b) The Borrower shall provide the Bank any information regarding the
Borrower, its Affiliates, and its Subsidiaries necessary for the Bank to comply
with all applicable OFAC Sanctions Programs; subject however, in the case of
Affiliates, to the Borrower’s ability to provide information applicable to them.
          (c) If the Borrower obtains actual knowledge or receives any written
notice that the Borrower, any Affiliate or any Subsidiary is named on the then
current OFAC SDN List (such occurrence, an “OFAC Event”), the Borrower shall
promptly (i) give written notice to the Bank of such OFAC Event, and (ii) comply
with all applicable laws with respect to such OFAC Event (regardless of whether
the party included on the OFAC SDN List is located within the jurisdiction of
the United States of America), including the OFAC Sanctions Programs, and the
Borrower hereby authorizes and consents to the Bank taking any and all steps the
Bank deems

-31-



--------------------------------------------------------------------------------



 



necessary, in its sole but reasonable discretion, to avoid violation of all
applicable laws with respect to any such OFAC Event, including the requirements
of the OFAC Sanctions Programs (including the freezing and/or blocking of assets
and reporting such action to OFAC).
     Section 8.20. Deposit Accounts. The Borrower shall, and shall cause its
Subsidiaries to, maintain their principal operating accounts at the Bank.
     Section 8.21. Minimum Net Worth. The Borrower shall not at any time permit
Net Worth to be less than $30,000,000.
     Section 8.22. Interest Coverage Ratio. As of the last day of each fiscal
quarter of the Borrower (commencing with the fiscal quarter ending on or about
September 30, 2009), the Borrower shall not permit the ratio of EBIT for the
four fiscal quarters of the Borrower then ended to Interest Expense for the same
four fiscal quarters then ended to be less than 1.50 to 1.0; provided, however,
that for the calculations as of September 30, 2009 and December 31, 2009, the
components of the Interest Coverage Ratio shall be measured since April 1, 2009
(instead of the four fiscal quarters then ended).
     Section 8.23. Post-Closing Covenant. The Borrower shall deliver the
following stock certificates and stock powers within the time frames set forth
herein: (a) by no later than 15 days after the date hereof, a stock certificate
representing 100% of the capital stock of Diamond Management & Technology
Consultants NA, Inc., and (b) by no later than 90 days after the date hereof, a
stock certificate representing 65% of the capital stock of Diamond Management &
Technology Consultants Limited.
Section 9. Events of Default and Remedies.
     Section 9.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:
     (a) default in the payment when due of all or any part of the principal of
any Loan (whether at the stated maturity thereof or at any other time provided
for in this Agreement), or default for a period of five (5) Business Days in the
payment when due of any interest, fee or other Obligation payable hereunder or
under any other Loan Document or of any other indebtedness or obligation
(whether direct, contingent or otherwise) of the Borrower owing to the Bank
     (b) default in the observance or performance of any covenant set forth in
Sections 8.5, 8.7, 8.8, 8.9, 8.10, 8.12, 8.15, 8.16, 8.21 or 8.22 hereof or of
any provision of any Loan Document requiring the maintenance of insurance on the
Collateral subject thereto or dealing with the use or remittance of proceeds of
Collateral; or
     (c) default in the observance or performance of any other provision hereof
or of any other Loan Document which is not remedied within 30 days after the
earlier of (i) the date on which such failure shall first become known to any
officer of the Borrower or (ii) written notice thereof is given to the Borrower
by the Bank; or

-32-



--------------------------------------------------------------------------------



 



     (d) any representation or warranty made by the Borrower or any Subsidiary
herein or in any other Loan Document, or in any statement or certificate
furnished by it pursuant hereto or thereto, or in connection with any extension
of credit made hereunder, proves untrue in any material respect as of the date
of the issuance or making thereof; or
     (e) (i) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect, or any of the
Loan Documents is declared to be null and void, or (ii) any Subsidiary takes any
action for the purpose of terminating, repudiating or rescinding any Loan
Document executed by it or any of its obligations thereunder, or (iii) any of
the Collateral Documents shall for any reason fail to create a valid and
perfected first priority Lien in favor of the Bank in any Collateral purported
to be covered thereby except as expressly permitted by the terms thereof and
except as is solely due to the failure of the Bank to take any action within its
sole control; or
     (f) default shall occur under any Indebtedness issued, assumed or
guaranteed by the Borrower or any Subsidiary aggregating more than $500,000, or
under any indenture, agreement or other instrument under which the same may be
issued, and such default shall continue for a period of time sufficient to
permit the acceleration of the maturity of any such Indebtedness (whether or not
such maturity is in fact accelerated), or any such Indebtedness shall not be
paid when due (whether by lapse of time, acceleration or otherwise); or
     (g) any judgment or judgments, writ or writs, or warrant or warrants of
attachment, or any similar process or processes in an aggregate amount in excess
of $500,000 shall be entered or filed against the Borrower or any Subsidiary or
against any of their Property and which remains unvacated, unbonded, unstayed or
unsatisfied for a period of 30 days; or
     (h) the Borrower or any member of its Controlled Group shall fail to pay
when due an amount or amounts aggregating in excess $500,000 which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $500,000 (collectively, a “Material Plan”) shall be
filed under Title IV of ERISA by the Borrower or any other member of its
Controlled Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any Material Plan or a proceeding
shall be instituted by a fiduciary of any Material Plan against the Borrower or
any member of its Controlled Group to enforce Section 515 or 4219(c)(5) of ERISA
and such proceeding shall not have been dismissed within 30 days thereafter; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Material Plan must be terminated; or
     (i) dissolution or termination of the existence of the Borrower or any
Domestic Subsidiary, or any Change of Control shall occur; or

-33-



--------------------------------------------------------------------------------



 



     (j) the Borrower or any Subsidiary shall (i) have entered involuntarily
against it an order for relief under the United States Bankruptcy Code, as
amended, (ii) not pay, or admit in writing its inability to pay, its debts
generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to, or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
action in furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 9.1(k) hereof; or
     (k) a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any Subsidiary or any
substantial part of any of their Property, or a proceeding described in
Section 9.1(j)(v) shall be instituted against the Borrower or any Subsidiary,
and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of 60 days.
     Section 9.2. Non-Bankruptcy Defaults. When any Event of Default (other than
those described in subsection (j) or (k) of Section 9.1 with respect to the
Borrower) has occurred and is continuing, the Bank may, by notice to the
Borrower, take one or more of the following actions:
     (a) terminate the obligation of the Bank to extend any further credit
hereunder on the date (which may be the date thereof) stated in such notice;
     (b) declare the principal of and the accrued interest on the Note to be
forthwith due and payable and thereupon the Note, including both principal and
interest and all fees, charges and other Obligations payable hereunder and under
the other Loan Documents, shall be and become immediately due and payable
without further demand, presentment, protest or notice of any kind; and
     (c) enforce any and all rights and remedies available to it under the Loan
Documents or applicable law.
     Section 9.3. Bankruptcy Defaults. When any Event of Default described in
subsection (j) or (k) of Section 9.1 with respect to the Borrower has occurred
and is continuing, then the Note, including both principal and interest, and all
fees, charges and other Obligations payable hereunder and under the other Loan
Documents, shall immediately become due and payable without presentment, demand,
protest or notice of any kind, and the obligation of the Bank to extend further
credit pursuant to any of the terms hereof shall immediately terminate. In
addition, the Bank may exercise any and all remedies available to it under the
Loan Documents or applicable law.

-34-



--------------------------------------------------------------------------------



 



     Section 9.4. Collateral for Undrawn Letters of Credit. When any Event of
Default, other than an Event of Default described in subsection (j) or (k) of
Section 9.1 with respect to the Borrower, has occurred and is continuing, the
Borrower shall, upon demand of the Bank, and when any Event of Default described
in subsection (j) or (k) of Section 9.1 with respect to the Borrower has
occurred, the Borrower shall, without notice or demand from the Bank,
immediately pay to the Bank the full amount of each Letter of Credit then
outstanding, the Borrower agreeing to immediately make such payment and
acknowledging and agreeing that the Bank would not have an adequate remedy at
law for failure of the Borrower to honor any such demand and that the Bank shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any draws have been made under any such Letters of Credit.
Section 10. Miscellaneous.
     Section 10.1. Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.
     Section 10.2. No Waiver, Cumulative Remedies. No delay or failure on the
part of the Bank or on the part of the holder of the Obligations in the exercise
of any power or right shall operate as a waiver thereof or as an acquiescence in
any default, nor shall any single or partial exercise of any power or right
preclude any other or further exercise thereof or the exercise of any other
power or right. The rights and remedies hereunder of the Bank and of the holder
of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.
     Section 10.3. Amendments, Etc. No amendment, modification, termination or
waiver of any provision of this Agreement or of any other Loan Document, nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Bank. No notice
to or demand on the Borrower in any case shall entitle the Borrower to any other
or further notice or demand in similar or other circumstances.
     Section 10.4. Costs and Expenses; Indemnification. The Borrower agrees to
pay on demand the costs and expenses of the Bank (i) in connection with the
negotiation, preparation, execution and delivery of this Agreement, the other
Loan Documents and the other instruments and documents to be delivered hereunder
or thereunder, and in connection with the recording or filing of any of the
foregoing, and in connection with the transactions contemplated hereby or
thereby, and (ii) in connection with any consents hereunder or waivers or
amendments hereto or thereto, including the reasonable fees and expenses of
counsel for the Bank with respect to all of the foregoing (whether or not the
transactions contemplated hereby are consummated); provided, however, that the
Borrower shall not be obligated to pay in excess of $7,000 for legal fees and
expenses in connection with clause (i) above. The Borrower further agrees to pay
to the Bank or any other holder of the Obligations all costs and expenses
(including court costs and reasonable

-35-



--------------------------------------------------------------------------------



 



attorneys’ fees), if any, incurred or paid by the Bank or any other holder of
the Obligations in connection with any Default or Event of Default or in
connection with the enforcement of this Agreement or any of the other Loan
Documents or any other instrument or document delivered hereunder or thereunder
(including, without limitation, all such costs and expenses incurred in
connection with any proceeding under the United States Bankruptcy Code involving
the Borrower or any guarantor). The Borrower further agrees to indemnify the
Bank, and any security trustee, and their respective directors, officers and
employees, against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all expenses of
litigation or preparation therefor, whether or not the indemnified Person is a
party thereto) which any of them may pay or incur arising out of or relating to
any Loan Document or any of the transactions contemplated thereby or the direct
or indirect application or proposed application of the proceeds of any extension
of credit made available hereunder, other than those which arise from the gross
negligence or willful misconduct of the party claiming indemnification. The
Borrower, upon demand by the Bank at any time, shall reimburse the Bank for any
legal or other expenses incurred in connection with investigating or defending
against any of the foregoing except if the same is directly due to the gross
negligence or willful misconduct of the party to be indemnified. The obligations
of the Borrower under this Section shall survive the termination of this
Agreement.
     Section 10.5. Documentary Taxes. The Borrower agrees to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.
     Section 10.6. Survival of Representations. All representations and
warranties made herein or in any of the other Loan Documents or in certificates
given pursuant hereto or thereto shall survive the execution and delivery of
this Agreement and the other Loan Documents, and shall continue in full force
and effect with respect to the date as of which they were made as long as any
credit is in use or available hereunder.
     Section 10.7. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Bank of amounts sufficient to protect the yield
of the Bank with respect to the Loans, including, but not limited to,
Sections 2.7 and 2.9 hereof, shall survive the termination of this Agreement and
the payment of the Note.
     Section 10.8. Notices. Except as otherwise specified herein, all notices
hereunder shall be in writing (including, without limitation, notice by
telecopy) and shall be given to the relevant party at its address or telecopier
number set forth below, or such other address or telecopier number as such party
may hereafter specify by notice to the other given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
hereunder shall be addressed:

-36-



--------------------------------------------------------------------------------



 



         
 
  to the Borrower at:   to the Bank at:
 
       
 
  Diamond Management & Technology   Harris N.A.
 
       Consultants, Inc.   111 West Monroe Street
 
  875 N. Michigan Ave., Suite 3000   Chicago, Illinois 60603
 
  Chicago, Illinois 60611   Attention: Jim Hess
 
  Attention: Chief Financial Officer   Telephone: (312) 461-5026
 
  Telephone: (312) 255-5050   Telecopy: (312) 461-6190
 
  Telecopy: (312) 255-6050    
 
       
 
  With a copy of any notice of default to:    
 
       
 
  Diamond Management & Technology    
 
       Consultants, Inc.    
 
  875 N. Michigan Ave., Suite 3000    
 
  Chicago, Illinois 60611    
 
  Attention: General Counsel    
 
  Telephone: (312) 255-5754    
 
  Telecopy: (312) 255-6000    

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section and a confirmation of such telecopy has been received
by the sender, (ii) if given by mail, five (5) days after such communication is
deposited in the mail, certified or registered with return receipt requested,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the addresses specified in this Section; provided that any notice given pursuant
to Section 1 or Section 2 hereof shall be effective only upon receipt.
     Section 10.9. Construction. The provisions of this Agreement relating to
Subsidiaries shall only apply during such times as the Borrower has one or more
Subsidiaries. Nothing contained herein shall be deemed or construed to permit
any act or omission which is prohibited by the terms of any of the other Loan
Documents, the covenants and agreements contained herein being in addition to
and not in substitution for the covenants and agreements contained in the other
Loan Documents.
     Section 10.10. Headings. Section headings used in this Agreement are for
convenience of reference only and are not a part of this Agreement for any other
purpose.
     Section 10.11. Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
     Section 10.12. Counterparts. This Agreement may be executed in any number
of counterparts, and by different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

-37-



--------------------------------------------------------------------------------



 



     Section 10.13. Binding Nature, Governing Law, Etc. This Agreement shall be
binding upon the Borrower and its successors and assigns, and shall inure to the
benefit of the Bank and the benefit of its successors and assigns, including any
subsequent holder of the Obligations. The Borrower may not assign its rights
hereunder without the written consent of the Bank. This Agreement constitutes
the entire understanding of the parties with respect to the subject matter
hereof and any prior agreements, whether written or oral, with respect thereto
are superseded hereby. This Agreement and the rights and duties of the parties
hereto shall be governed by, and construed in accordance with, the internal laws
of the State of Illinois without regard to principles of conflicts of laws.
     Section 10.14. Submission to Jurisdiction; Waiver of Jury Trial. The
Borrower hereby submits to the nonexclusive jurisdiction of the United States
District Court for the Northern District of Illinois and of any Illinois State
court sitting in the City of Chicago for purposes of all legal proceedings
arising out of or relating to this Agreement, the other Loan Documents or the
transactions contemplated hereby or thereby. The Borrower irrevocably waives, to
the fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum. The Borrower and the Bank hereby irrevocably waive any
and all right to trial by jury in any legal proceeding arising out of or
relating to any Loan Document or the transactions contemplated thereby.
      Section 10.15. USA Patriot Act. The Bank hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify, and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Bank to identify the Borrower in accordance with the Act.
[Signature Page to Follow]

-38-



--------------------------------------------------------------------------------



 



     This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

            “Borrower”

Diamond Management & Technology
     Consultants, Inc.
      By           Name          Title          “Bank”

Harris N.A.
      By           Name          Title       

S-1



--------------------------------------------------------------------------------



 



Exhibit A
Revolving Note

          Chicago, Illinois $12,500,000   July 31, 2009

     On the Termination Date, for value received, the undersigned, Diamond
Management & Technology Consultants, Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of Harris N.A. (the “Bank”) at
its office at 111 West Monroe Street, Chicago, Illinois, the principal sum of
(i) Twelve Million Five Hundred Thousand and no/100 Dollars ($12,500,000), or
(ii) such lesser amount as may at the time of the maturity hereof, whether by
acceleration or otherwise, be the aggregate unpaid principal amount of all Loans
owing from the Borrower to the Bank under the Revolving Credit provided for in
the Credit Agreement hereinafter mentioned.
     This Note evidences Loans made and to be made to the Borrower by the Bank
under the Revolving Credit provided for under that certain Credit Agreement
dated as of July 31, 2009, between the Borrower and the Bank (said Credit
Agreement, as the same may be amended, modified or restated from time to time,
being referred to herein as the “Credit Agreement”), and the Borrower hereby
promises to pay interest at the office described above on such Loans evidenced
hereby at the rates and at the times and in the manner specified therefor in the
Credit Agreement.
     This Note is issued by the Borrower under the terms and provisions of the
Credit Agreement and is secured by, among other things, the Collateral
Documents, and this Note and the holder hereof are entitled to all of the
benefits and security provided for thereby or referred to therein, to which
reference is hereby made for a statement thereof. This Note may be declared to
be, or be and become, due prior to its expressed maturity, and voluntary
prepayments may be made hereon, all in the events, on the terms and with the
effects provided in the Credit Agreement. All capitalized terms used herein
without definition shall have the same meanings herein as such terms are defined
in the Credit Agreement.
     The Borrower hereby promises to pay all costs and expenses (including
reasonable attorneys’ fees) suffered or incurred by the holder hereof in
collecting this Note or enforcing any rights in any collateral therefor. The
Borrower hereby waives presentment for payment and demand. This Note shall be
construed in accordance with, and governed by, the internal laws of the State of
Illinois without regard to principles of conflicts of laws.

            Diamond Management & Technology
     Consultants, Inc.
      By           Name          Title       





--------------------------------------------------------------------------------



 



Exhibit B
Diamond Management & Technology Consultants, Inc.
Compliance Certificate
To: Harris N.A.
     This Compliance Certificate is furnished to Harris N.A. (the “Bank”)
pursuant to that certain Credit Agreement dated as of July 31, 2009, between
Diamond Management & Technology Consultants, Inc. and the Bank (the “Credit
Agreement”). Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Credit Agreement.
     The Undersigned hereby certifies that:
     1. I am the duly elected
                                                             of the Borrower;
     2. I have reviewed the terms of the Credit Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth below;
     4. The financial statements required by Section 8.5 of the Credit Agreement
and being furnished to you concurrently with this certificate are, to the best
of my knowledge, true, correct and complete as of the dates and for the periods
covered thereby; and
     5. The Attachment hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.
     Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 



--------------------------------------------------------------------------------



 



         
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       

     The foregoing certifications, together with the computations set forth in
the Attachment hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered this                     
day of                                         , ___.

                      Diamond Management & Technology Consultants, Inc.    
 
               
 
  By                          
 
      Name    
 
   
 
      Title    
 
   

-2-



--------------------------------------------------------------------------------



 



Attachment to Compliance Certificate
Diamond Management & Technology Consultants, Inc.
Compliance Calculations for Credit Agreement
Dated as of July 31, 2009
Calculations as of                     , ___

         
A. Minimum Net Worth (Section 8.21)
       
 
       
1. Net Worth
  $    
2. Net Worth shall not be less than
  $ 30,000,000  
3. Borrower is in compliance? (circle yes or no)
  yes/no
 
       
B. Interest Coverage Ratio (Section 8.22)
       
 
       
1. Net Income for past 4 fiscal quarters*
  $    
2. Interest Expense for past 4 fiscal quarters*
  $    
3. Federal, state and local income taxes for past
       
4 fiscal quarters*
  $    
4. Sum of Lines B1-B3 (EBIT)
  $    
5. Ratio of Line B4 to Line B2
    ____ : 1.0  
6. Line B5 Ratio shall not be less than
    1.50 : 1.0  
7. Borrower is in compliance? (circle yes or no)
  yes/no

 

*   For the fiscal quarters ending September 30, 2009 and December 31, 2009
calculation of these amounts shall be since April 1, 2009 (instead of for the
past 4 fiscal quarters)

 



--------------------------------------------------------------------------------



 



Schedule 5.1
Excluded Accounts
1.) 470920 — MONEY MARKET FUND

2.) 847-53286 — MONEY MARKET FUND

3.) 335060101202- MONEY MARKET FUND

4.) 13092937 — MONEY MARKET FUND

5.) CP 12054 DE — MONEY MARKET FUND

6.) 00702979972 — MONEY MARKET FUND

 



--------------------------------------------------------------------------------



 



Schedule 6.2
Subsidiaries

                      Jurisdiction of   Percentage     Name   Incorporation  
Ownership   Owner
Diamond Management & Technology Consultants NA, Inc. (“NA”)
  Illinois     100 %   Borrower
 
               
Diamond Partners Limited (“DPL”)
  United Kingdom     100 %   Borrower
 
               
Diamond Management & Technology Consultants Pvt. Ltd.
  India     99
1 %
%   NA
Borrower
 
               
Diamond Management & Technology
Consultants Limited
  United Kingdom     80.2
19.8 %
%   DPL
Borrower

 